Citation Nr: 1217443	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served in active service from July 1984 to July 1988 and from March 2002 to April 2009.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Contemporaneous with the March 2012 hearing, the Veteran submitted additional evidence, along with a written waiver of local consideration of this evidence, directly to the Board.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

For the reasons set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for service connection for residuals of TBI must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

During the current appeal, the Veteran contends that he sustained a traumatic brain injury during his military service, the residuals of which continue to the present day.  Specifically, the Veteran has asserted that he sustained injury when he was exposed to the detonation of an improvised explosive device (IED) during his deployment in Afghanistan.  He also indicated that he injured his head in two falls during his deployment including a 25 to 30 foot fall while on patrol and a second fall when he slipped on ice.  See, e.g., the March 2012 Board hearing transcript.

The Veteran's service treatment records (STRs) show that he served in Afghanistan from February 2006 to February 2007.  Notably, a March 2008 STR indicated that the Veteran had an appointment with the TBI clinic on March 18, 2008 due to a positive TBI screen by a social worker.  The Veteran's report of the 25 to 30 foot fall was noted at that time.  Review of the Veteran's voluminous STRs did not reveal the March 18, 2008 record; however, the November 2008 Medical Evaluation Board (MEB) proceedings reported that the Veteran's "traumatic brain injury was negative."  The Board notes that the Veteran's report of the IED blast in May 2006 is well-documented in his STRs and that he appears to have sustained bilateral hearing loss and tinnitus as a result.  See the STRs dated May 2008, the MEB proceedings dated November 2008, & the rating decision dated May 2009.  Additionally, STRs show that the Veteran endorsed headaches, dizziness, and cognitive symptoms of decreased concentration and memory.  See the STRs dated August 2008 & November 2008.  To this end, the Veteran is competent to report symptomatology such as pain, dizziness, and perceived cognitive difficulties, and the Board finds that the Veteran's statements of in-service symptomatology are sufficient for the purposes of this remand.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In support of his claim, the Veteran submitted multiple statements as well as personal testimony detailing his persistent dizziness, impaired concentration and memory, black-outs, and headaches, which he asserts are due to TBI sustained in his military service.  Additionally, his spouse submitted a September 2009 letter, in which she corroborated the Veteran's description of cognitive problems.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002) & 38 C.F.R. § 3.303(a) (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Post-service treatment records show that the Veteran has continued to complain of dizziness, headaches, and impaired cognitive function including lack of concentration, short term memory problems, and confusion.  See the VA treatment records dated May 2009, July 2009, December 2009, and September 2010 & the VA examination reports dated February 2009 and July 2009.  A February 2009 VA examination conducted in conjunction with the Veteran's impending April 2009 military discharge reflects his report of TBI complications and further indicates that "[h]e describes the symptoms of not being able to concentrate and some memory loss.  These symptoms occur as often as on occasion with each occurrence lasting hours."  At that time, the Veteran was diagnosed with PTSD with insomnia secondary to TBI.  See the February 2009 VA examination report.  A positive TBI screen was indicated in April 2009.

A May 2009 VA treatment record documented the Veteran's self-reported TBI history including symptoms of dizziness, loss of interest in activities, frustration, and confusion.  The following diagnosis was reported:  a "history of any TBI, and his chronic dizziness is possibly related."  In a subsequent May 2009 VA treatment record, the Veteran's treating physician concluded that "[t]here is no conclusive evidence for mild TBI.  There is no history of an event where he had altered consciousness, loss of consciousness, or posttraumatic amnesia.  Moreover, the symptoms described can be explained by PTSD with the exception of his dizziness/balance issues."  A May 2009 speech pathologist's note documents "[b]orderline cognitive-communicative faculties per results of formal testing with greatest deficits in immediate recall . . . Cognitive deficits are likely attributed to multiple sustained TBI's and multiple health issues associated with PTSD."

The Veteran was afforded a VA examination in July 2009 as to his claimed TBI.  The VA examiner concluded that the Veteran's claimed in-service injuries do not meet the definition of TBI.  "There are conflicting notes in his medical records with some writers making an assessment of 'mild TBI;' however, with no history of loss of consciousness or post-event amnesia, it is not possible to make the diagnosis of TBI.  The Veteran's symptoms are more likely than not related to his diagnosis of PTSD and cervical spine injury."

In spite of the findings of the July 2009 VA examiner, a diagnosis of TBI continues to be documented in the Veteran's VA treatment records.  See the VA treatment records dated July 2009 & March 2010.  The Board additionally observes that the Veteran has more recently submitted VA treatment records in support of his claim which document an abnormal computed tomography (CT) scan.  This July 2010 CT scan revealed "[p]ossible congenital abnormality of agenesis of the corpus callosum . . . A cortical defect could be associated with this abnormality or possibly an old infarct or old trauma . . ."  Further evaluation, including magnetic resonance imaging (MRI), and review of the Veteran's STRs was recommended in order to determine the appropriate diagnosis and etiology pertaining to the Veteran's symptoms.  See the VA treatment records dated September 2010 & December 2010.

There is conflicting evidence of record concerning the diagnosis and etiology of the Veteran's cognitive and neurological complaints.  Thus, a comprehensive examination of the possible residuals of TBI is necessary to decide this claim.  Charles v. Principi, 16 Vet. App. 370 (2002) & 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Moreover, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  To this end, the Board observes that VA treatment records contained in the claims file refer to a March 2010 neuropsychological evaluation that does not appear to be of record.  The report of this evaluation should also be obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of treatment that the Veteran has recently received pertaining to his claimed TBI symptomatology.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA Medical Center (VAMC) in Nashville, Tennessee since December 2009 and at the VAMC in Memphis, Tennessee since March 2010.  All such available documents should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic residuals of TBI that may be shown on examination.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
All related pathology shown on examination should be annotated in the evaluation report.  The examiner should obtain a detailed history of the Veteran's symptoms as observed by him and others since service and review the record.  

For any diagnosed chronic residual of TBI, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to the Veteran's active duty, including the documented episode of a 25 to 30 foot fall while on patrol in early 2008.  In answering this question, the examiner should consider the Veteran's competent and credible reports of in-service brain trauma as well as his competent and credible reports of having experienced a continuity of pertinent symptomatology (to include, for example, dizziness, headaches, blackouts, memory problems, and cognitive impairment) since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Thereafter, readjudicate the issue of entitlement to service connection for chronic residuals of TBI.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

